UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6556


DAVID M. KISSI,

                  Plaintiff - Appellant,

          v.

PRAMCO II, LLC; DLA PIPER, MD and NY; VENABLE, of MD and NY;
FRIEDLANDER MISLER; PAUL KRAMER, Mr. and Mrs.; Esq.; GRANGER
MAHER, Mr. and Mrs.; Esq.; JOSEPH BRUCE, Esq.; J. THOMAS
GUINTA, Esq.; JULIAN SPIRER, Esq.; DONALD E. KAPLAN, Esq.;
EMC/BEAR   STEARNS/JP   MORGAN   CHASE;   MONEY  STORE/FIRST
UNION/WACHOVIA/WELLS FARGO; WASHINGTON MUTUAL BANK/CITICORP;
LEGG MASON, Mark R. Fetting; CEO; PAUL MEANS, Mr. and Mrs.;
COLDWELL BANKER, Joseph Gillespie; CEO; GE CAPITAL, Steve
Wieneke; DAVID WELLS, K Bank (Key Bank); BUSINESS LOANS
EXPRESS,   James   Quirk;   WELLS   FARGO;   THE  WASHINGTON
POST/NEWSWEEK; MARY GRAHAM, Chairman; The Washington Post;
DONALD E. GRAHAM, Chairman; The Washington Post; SAM ZELLER,
Chicago Tribune; TIMOTHY R. RYAN, Publisher; The Baltimore
Sun; THE WASHINGTON TIMES; WENDY MURDOCK, NewsCorp; RUPERT
MURDOCK, NewsCorp; ROLL CALL, Capitol Hill; THE NEW YORK
TIMES, Arthur Ochs Schulzberger; RIGGS HILL CONDO, c/o Hugh
Hardesty Jr.,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:08-cv-01174-GBL-JFA)


Submitted:   October 29, 2010              Decided:   November 23, 2010


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


David M. Kissi, Appellant Pro Se.  Amy E. Askew, James Patrick
Ulwick, KRAMON & GRAHAM, PA, Baltimore, Maryland, for Appellee
DLA PIPER.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              David     Kissi          appeals        the     district       court’s      order

dismissing as frivolous his 42 U.S.C. § 1983 (2006) complaint.

We    have    reviewed      the    record        and     find      no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.       Kissi v. Pramco II, LLC, No. 1:08-cv-01174-GBL-JFA (E.D.

Va. filed Mar. 4, 2009, and entered Mar. 6, 2009).

              Appellee DLA Piper has moved, pursuant to Fed. R. App.

P. 38, for an order enjoining Kissi from filing an action in any

court, including state courts, without prior approval.                                 We find

the    authority       cited      by     DLA         Piper    to     be     unpersuasive      in

supporting      such    a   blanket          injunction.           However,    in    light    of

Kissi’s repeated abusive filings, we find sanctions appropriate.

Accordingly, we grant the motion as follows:                                Kissi is hereby

directed to pay DLA Piper the sum of $500; moreover, he is

enjoined from filing any further actions in this court until

this sanction is paid and a district court judge certifies that

his claim is not frivolous.

              We deny Kissi’s motion for appointment of counsel, as

well as all his remaining pending motions, and dispense with

oral    argument       because         the    facts     and     legal       contentions      are

adequately      presented         in    the    materials           before    the    court    and

argument would not aid the decisional process.

                                                                                     AFFIRMED


                                                 3